Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments filed 08/16/2021, with respect to the 35 U.S.C 103(a) rejections of claims 1-6 and 9-20 are rejected under  as being unpatentable over Glider (U.S. Publication No. 2014/0301545) in view of Kamarju (U.S. Publication No. 2018/0034787) and further in view of Jaber (U.S. Publication No. 2010/0146582), and claims 7 and 8 are rejected as being unpatentable over Glider in view of Kamarju and Jaber and further in view of Suzuki (U.S. Publication No. 2012/0293354) have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4. 	Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20140301545 hereinafter Glider in view of U.S. Publication No. 20180034787 hereinafter Kamarju, and further in view of U.S. Publication No. 20100146582 hereinafter Jaber, and further in view of U.S. Publication no. 20080130893 hereinafter Ibrahim.

As per claim 1, Glider discloses: 
A computer program product for facilitating processing within a computing environment (para 0004 “This invention comprises a method, system, and computer program product for performing data functions effectively on encrypted 
a least one computer readable storage medium readable by at least one processing circuit and storing instructions (para 0045) 
for performing a method comprising: 
obtaining, by a select processor, a request to perform a requested operation (para 0029 “FIG. 2 is a flow chart (200) illustrating a method for efficiently storing encrypted data using a decrypter. An encrypted data block or file, referred to herein as ciphertext, is received by a decrypter prior to storage of the ciphertext in a persistent storage device or passed to another data processing component (202). In one embodiment, the function of the decrypter is to process the received ciphertext in preparation for re-encryption and commitment of the re-encrypted data to a persistent storage device.” The decrypter (the processor i.e., a component the processes data) receiving the encrypted data block is a request to manipulate the data),
the request including encrypted data and a protected key, the protected key to be used by the select processor on behalf of an entity unauthorized to use the protected key (para 0029 “The decrypter may receive or need to gather auxiliary information with an encrypted data block. The provided auxiliary information is required for decryption of ciphertext encoded with certain types of encryption algorithms.”): 
decrypting the encrypted data using the key to obtain decrypted data (para 0030 “However, a positive response to the determination at step (208) is 
performing the requested operation on the decrypted data to obtain resulting data (para 0031 “Once ciphertext is decrypted by the decrypted the non-encrypted data block or file is prepared for persistent storage or passed to another data processing component. Following a negative response to the determination at step (204), e.g. the received data block is not encrypted, or following step (216), a data function is applied to the non-encrypted data block (218). The application of the data function may include, but is not limited to, compression, de -duplication, an anti-virus scan, an indexing scan, or any other application to the data that can only be performed on data in a non- encrypted form.”)
para 0031 “As shown a positive response to the determination at step (222) results in reencryption of the decrypted ciphertext with the encryption key (224), e.g. the same acquired encryption key, and a return to step (210) for commitment of the data to storage of another data processing component.”). 

Glider does not disclose:
	obtaining, by a select processor from a select entity, a request
	the request from the selected entity
the request including a protected key
select processor to facilitate performing the requested operation on behalf of an entity authorized to provide the protected key to the select processor but unauthorized to use the protected key

Kamarju discloses:
	a request including a protected key (para 0076 “In an action 706, each host encrypts data, using the key of that host, and sends the key encrypted data to a storage system. In an action 708, each host encrypts metadata, using the key of that host, and sends the key encrypted metadata to a storage system. This could be the same or a differing storage system in various embodiments. In an action 710, each storage system decrypts the data, using the first key, as shared by the host and/or by the data security management system. In an action 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the for performing data functions effectively on encrypted data of Glider to include a request including a protected key, as taught by Kamarju.
The motivation would have been to properly send a request with a relevant protected data in order to fulfill a specific requested operation. Glider in view of does 

Glider in view of Kamarju not disclose:
	obtaining, by a select processor from a select entity, a request
	the request from the selected entity
select processor to facilitate performing a requested operation on behalf of an entity authorized to provide the protected key to the select processor but unauthorized to use the protected key 

Jaber discloses:
para 0056 “Trusted platform module 470 may be a hardware subsystem for storing one or more encryption keys inaccessible by the operating system and any applications. One of these encryption keys may be communicated across the system bus to a specific hardware-based encryption implementation module (e.g., general purpose encryption engine 491, discussed more fully later). Secure firmware 471 may provide similar key protection using firmware rather than a dedicated hardware module. In some embodiments, the key is never transmitted in clear text, but is encapsulated using asymmetric (or public-key) cryptography whenever the key is transmitted in the system. For example, when a corporate standard key is retrieved from policy/key module 125 for storage in trusted platform module 470, that corporate key is first encrypted by policy/key module 125 using the public key of trusted platform module 470. When the corporate key arrives at trusted platform module 470, it is stored in hardware inaccessible by the operating system or applications. When that corporate key is needed by an encryption implementation module (e.g., general purpose encryption 491, discussed more
fully later), trusted platform module 470 may decrypt the corporate key using the module's private key and encrypt the corporate key using the general purpose encryption module 491's public key. Finally, general purpose encryption module 491 uses its own private key to decrypt the corporate key and use it to encrypt or decrypt data as requested.”)

The motivation would have been to properly send a request with a relevant protected data in order to fulfill a specific requested operation.

Glider in view of Kamarju and Jaber not disclose:
	obtaining, by a select processor from a select entity, a request
	the request from the selected entity

Ibrahim discloses:
obtaining, by a select processor from a select entity, a request and	the request from the selected entity (para 0037 “In the case of data decryption, the BIOS 110 could pass encrypted data to the TPM 120. The BIOS 110 then executes a command that includes the twoPhase flag. In the first phase, the TPM 120 decrypts the encrypted data and stores the plain text data in the TPM's buffer (rather than return the data as the command's return parameters). In the second phase, the BIOS 110 can read the plain text data from the TPM's buffer via the TPM interface 114 which prevents other platform entities from viewing the plain text data.” Para 0045 “In at least some embodiments, the BIOS 110 encrypts messages sent from the BIOS 110. These messages may include encrypted data computed with a key that matches with the local entity 150 or the remote entity 154 registered with the BIOS 110.” Para 0060 “As shown in FIG. 4, the method 400 comprises BIOS requesting decryption of data by a cryptographic co-processor (block 402). If the decryption request is not authenticated by the cryptographic co-processor (determination block 404), the request is rejected by the cryptographic co-processor (block 406). In at least some embodiments, the cryptographic co-processor authenticates the request based on locality and/or a secret shared by the BIOS and the cryptographic co-processor.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the for performing data functions effectively on encrypted data of Glider in view of Kamarju and Jaber to include obtaining, by a select processor from a select entity, a request and the request from the selected entity, as taught by Ibrahim.
The motivation would have been to properly send a request with a relevant protected data in order to fulfill a specific requested operation.

As per claim 2, Glider in view of Kamarju, Jaber and Ibrahim discloses:
The computer program product of claim 1, wherein the requested operation comprises a compression operation and the encrypted resulting data is encrypted compressed data (Glider para 0031) and (Kamarju para 0038).

As per claim 3, Glider in view of Kamarju, Jaber and Ibrahim discloses:
The computer program product of claim 2, wherein the encrypted compressed data is stored in storage as a back-up (Glider para 0017).

As per claim 4, Glider in view of Kamarju, Jaber and Ibrahim discloses:
The computer program product of claim 1, wherein the requested operation comprises a decompression operation and the encrypted resulting data is encrypted decompressed data (Kamarju para 0022).

As per claim 5, Glider in view of Kamarju, Jaber and Ibrahim discloses:
The computer program product of claim 1, wherein the obtaining, decrypting, performing the requested operation, encrypting and providing are performed by the select processor, the select processor comprising a system assist processor (Glider Fig. 2, para 0029-0031) and (Kamarju Fig 1, element 112, and Fig. 7).

As per claim 6, Glider in view of Kamarju, Jaber and Ibrahim discloses:
The computer program product of claim 1, wherein the decrypting, performing the requested operation and encrypting are performed atomically (Kamarju Fig. 1) and (Glider Fig. 1).

As per claim 9, Glider in view of Kamarju, Jaber and Ibrahim discloses:


As per claim 10, Glider in view of Kamarju, Jaber and Ibrahim discloses:
The computer program product of claim 1, wherein the protected key is requested by the requestor and used by the select processor, the select processor being separate from the requestor (Glider Figs. 1 and 2, para 0029-0031).

As per claim 11, Glider in view of Kamarju, Jaber and Ibrahim discloses:
The computer program product of claim 1, wherein the encrypting the resulting data comprises using the protected key to obtain the encrypted resulting data (Glider para 0031).

As per claim 12, the implementation of the computer program product of claim 1 will execute the computer system of claim 12. The claim is analyzed with respect to claim 1.

As per claim 13, the claim is analyzed with respect to claim 2.

As per claim 14, the claim is analyzed with respect to claim 3.

As per claim 15, the claim is analyzed with respect to claim 4.

As per claim 16, the claim is analyzed with respect to claim 10.

As per claim 17, the implementation of the computer program product of claim 1 will execute the computer implemented method of claim 17. The claim is analyzed with respect to claim 1. 

As per claim 18, the claim is analyzed with respect to claim 2. 

As per claim 19, the claim is analyzed with respect to claim 3. 

As per claim 20, the claim is analyzed with respect to claim 4.

5.	 Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glider in view of Kamarju, and further in view of Jaber, and further in view of Ibrahim, and further in view of U.S. Publication No. 20120293354 hereinafter Suzuki. 

As per claim 7, Glider in view of Kamarju, Jaber and Ibrahim discloses: 
The computer program product of claim 1, wherein the protected key (Kamarju Fig. 4, para 0076) 

Glider in view of Kamarju, Jaber and Ibrahim does not disclose:
 protected key is created using a system mask 

Suzuki discloses:
protected key is created using a system mask (para 0063 “In order to improve the error rate of results of the shape determination processing, utilizing the feature that the same processing can be repeatedly performed, shape determination is repeatedly performed for glitches generated by a state change of the same input register, and then, the final output is determined by majority processing. Particularly, at "the time of initial key generation,” only the inputs whose outputs all become the same in response to M-times repeated processing are used for key generation. "The time of initial key generation" is a time when key information (bit sequence) is initially generated by the bit sequence generation apparatus 200 installed in the system LSI 1000. For example, it is the time when key information is initially generated in the LSI at factory shipment. In this case, the determination processing is performed M- times for each of N state changes to generate an N-bit response, and simultaneously generate an N-bit mask value.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the for performing data functions effectively on encrypted data of Glider in view of Kamarju, Jaber and Ibrahim to include a request including a protected key, as taught by Suzuki.


As per claim 8, Glider in view of Kamarju, Jaber and Ibrahim and Suzuki discloses:
The computer program product of claim 7, wherein the system mask is created at an initial load time (Suzuki para 0063). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GARY S GRACIA/Primary Examiner, Art Unit 2491